There are two counts in the complaint. There is evidence affording a basis for a recovery by the plaintiff under count 1, charging the defendant with negligence. This being true, the court committed reversible error in giving the general affirmative charge with hypothesis in favor of the defendant. It did not single out count A, the contract count, but called for a verdict for the defendant, if they believed the evidence, as to both counts. This was reversible error (McMillan v. Aiken, 205 Ala. 35, headnotes 10, 11, 88 So. 135), and renders it unnecessary for us to decide whether there is any evidence tending to show that Wilson, the agent of the defendant, had authority to make the contract with plaintiff as alleged in count A.
The application for a rehearing is overruled.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.